PER CURIAM: *
The Supreme Court reversed the decision of this court in Abbott v. Abbott, — U.S. -, 130 S.Ct. 1983, 176 L.Ed.2d 789 (2010), and remanded for further proceedings consistent with its opinion. We, in turn, REMAND the case to the district court for further proceedings consistent with the opinion of the Court, including the consideration of the issues in Part IV of *149that opinion. We GRANT the motion to recall the mandate issued on October 8, 2008.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.